Lt
                                                   137 Nev., Advance Opinion ri
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  GUSTAVO RAMOS,                                       No. 79781
                  Appellant,
                  vs.
                  THE STATE OF NEVADA,
                                                                      = F11LE
                  Respondent.                                             DEC 09 2021


                                                                           1EF DEPUTY CLERK

                             Appeal from a judgment of conviction, pursuant to a verdict
                  following a bench trial, of two counts of murder with the use of a deadly
                  weapon and one count of sexual assault with the use of a deadly weapon.
                  Eighth Judicial District Court, Clark County; Douglas W. Herndon, Judge.
                             Affirmed.


                  Resch Law, PLLC, dba Conviction Solutions, and Jamie J. Resch, Las
                  Vegas,
                  for Appellant.

                  Aaron D. Ford, Attorney General, Carson City; Steven B. Wolfson, District
                  Attorney, and Karen L. Mishler, Deputy District Attorney, Clark County,
                  for Respondent.




                  BEFORE THE SUPREME COURT, PARRAGUIRRE, ST1GLICH, and
                  SILVER, JJ.


                                                 OPINION

                  By the Court, SILVER, J.:
                             Appellant Gustavo Ramos was arrested and charged in 2010 for
                  the sexual assault and murder of a woman 12 years earlier. When the
SUPREME COURT
     OF
   NEVADA

  I947A .Wetts,
                                                                            21- 3r101"11
offenses were committed, the statute of limitations for the sexual assault
charge was 4 years unless the victim or a person authorized to act on the
victim's behalf filed a written report of the assault with law enforcement, in
which case NRS 171.083(1) removed the statute of limitations. In this
appeal, we consider the applicability of the statutory exception in NRS
171.083(1) when the victim is both sexually assaulted and murdered. We
conclude that under the facts here—where the persons who discovered the
victim's body notified the police and law enforcement filed a written report
concerning the sexual assault within the limitations period—the
requirements of NRS 171.083(1) were satisfied. Thus, there was no
statutory time limit in which the State was required to file the sexual
assault charge, and the district court did not err in denying Ramos's motion
to dismiss. Because the other issues raised on appeal also do not warrant
relief, we affirm the judgment of conviction.
                                      I.
            In May 1998, two elderly victims were murdered in their
apartments at a retirement facility. One of the victims was found
bludgeoned to death in his apartment, and the other victim's body was
discovered the next day in her apartment by her friend and her son, who
immediately called the police. The police responded to the scene and
collected evidence from the apartments, including a newspaper with a
bloody palm print on it and a blood-stained t-shirt, but they were unable to
identify a suspect. A month later, a detective filed a written report detailing
the female victim's autopsy results and stating that she had been sexually
assaulted and stabbed to death.




                                      2
            Approximately 11 years later, the State retested the evidence
using more technologically advanced DNA testing and obtained a DNA
profile from the t-shirt. The DNA profile was submitted into the national
Combined DNA Index System (CODIS), which returned a match for Ramos.
The palm print on the newspaper matched Ramos's as well. Subsequently,
in 2010, the State charged Ramos with murdering both victims and sexually
assaulting the female victim.
            Ramos moved to dismiss the sexual assault charge, arguing
that because the statute of limitations when the sexual assault took place
was 4 years, the State's prosecution was time-barred. The district court
denied Ramos's motion, finding that there was no limitations period for the
offense pursuant to NRS 171.083 because the victim's friend and son, who
had discovered the victim's body and reported her death to the police, were
authorized to act on the dead victim's behalf and provided information to
the police that was incorporated into various written reports setting forth
the murder and sexual assault offenses. Following a bench trial, Ramos
was found guilty of all three charges and was sentenced to an aggregate
sentence of life without the possibility of parole. This appeal followed.
                                     11.
            Ramos argues that the district court erred by denying his
motion to dismiss the sexual assault charge because the charge was filed
after the statute of limitations had expired and the exception to the statute
of limitations in NRS 171.083(1) did not apply. We disagree.
            The district court's application of NRS 171.083(1) presents an
issue of statutory interpretation that we review de novo. State v. Lucero,
127 Nev. 92, 95, 249 P.3d 1226, 1228 (2011); see also Bailey v. State, 120
Nev. 406, 407, 91 P.3d 596, 597 (2004). Our primary goal in construing a



                                      3
                     statute is to give effect to the Legislatures intent in enacting it. Hobbs v.
                     State, 127 Nev. 234, 237, 251 P.3d 177, 179 (2011). Thus, we first look to
                     the statutes plain language to determine its meaning, and we will enforce
                     it as written if the language is clear and unambiguous. Id. We will look
                     beyond the statutes language only if that language is ambiguous or its plain
                     meaning was clearly not intended or would lead to an absurd or
                     unreasonable result. Newell v. State, 131 Nev. 974, 977, 364 P.3d 602, 603-
                     04 (2015); Sheriff, Clark Cty. v. Burcham, 124 Nev, 1247, 1253, 198 P.3d
                     326, 329 (2008). In interpreting an ambiguous statute, "we look to the
                     legislative history and construe the statute in a manner that is consistent
                     with reason and public policy." Lucero, 127 Nev. at 95, 249 P.3d at 1228.
                                  NRS 171.083(1) provided that if the "victim of a sexual assault
                     or a person authorized to act on behalf of a victim of a sexual assault files
                     with a law enforcement officer a written report concerning the sexual
                     assault" within the applicable limitations period,1 then there is no statutory
                     time limit for commencing prosecution of the sexual assault. 1997 Nev.
                     Stat., ch. 248, § 1, at 891.
                                  Ramos argues that because neither the victim's friend nor her
                     son was a person "authorized to act on behalf of [the] victim," and neither
                     the friend nor the son filed a "written report concerning the sexual assault,"
                     the district court erred in finding that NRS 171.083 applied. According to



                           1The   statute of limitations for sexual assault was 4 years at the
                     relevant time. 1997 Nev. Stat., ch. 248, § 1, at 891 (NRS 171.085). In 2015,
                     the Legislature extended the statute of limitations to 20 years, but the
                     amendment did not apply here because the 4-year period had expired in
                     2002. See 2015 Nev. Stat., ch. 150, §§ 3, 5, at 583-84 (providing that the 20-
                     year limitations period applies retroactively only if the applicable
                     limitations period had commenced but not yet expired on October 1, 2015).
SUPREME COURT
        OF
      NEVADA
                                                           4
(II) 1947A   4SPR,
                    Ramos, because the victim died before the sexual assault was discovered,
                    she could not have given anyone authority to file a police report on her
                    behalf. And neither the victim's son nor her friend, who were unaware when
                    they discovered the victim's body that she had been sexually assaulted, filed
                    "a written report concerning the sexual assault," as required by the plain
                    language of NRS 171.083. (Emphasis added.) Thus, under Ramos's
                    interpretation of the statute, the limitations period is removed only when a
                    person who has been expressly authorized by the victim writes and files a
                    report containing allegations of the sexual assault. Conversely, the State
                    argues that the district court properly applied the statute because the
                    deceased victim's son and friend were authorized to act on her behalf in
                    reporting her death to the police and there was a written report prepared
                    by law enforcement. The State further contends that Ramos's proposed
                    interpretation would have the absurd result of allowing the statutory
                    exception to apply only to surviving victims of sexual assault and not to
                    victims who are murdered.
                                We agree with the State that Ramos's proposed interpretation
                    of the statute is unreasonable. First, as to NRS 171.083(1)s phrase "a
                    person authorized to act on behalf of [the] victim," the plain language
                    contains no requirement that the victim give the person express
                    authorization. Moreover, such a requirement would have the perverse
                    effect of allowing the exception in NRS 171.083(1) to apply only when the
                    victim survives and is able to disclose the sexual assault, and not when the
                    victim is murdered during or immediately after the sexual assault. This
                    would mean that a perpetrator who sexually assaults and murders a victim
                    could escape prosecution for the sexual assault if the perpetrator's identity
                    is not discovered within the applicable limitations period even when the

SUPREME COURT
       OF
    NEVADA
                                                         5
(0) 1947A ateRtio
                     sexual assault is the subject of a written report filed with law enforcement
                     within the limitations period. Ramos's proposed interpretation would not
                     only produce this absurd result but would also hinder the statute's purpose,
                     which, as expressed in its text, is to remove time limitations when the
                     sexual assault is promptly reported to and documented by law enforcement.
                     See Houtz v. State, 111 Nev. 457, 461, 893 P.2d 355, 358 (1995) ("The
                     interpretation of a statute should be reasonable and should avoid absurd
                     results."); Antonin Scalia & Bryan A. Garner, Reading Law: The
                     Interpretation of Legal Texts 63 (2012) ("A textually permissible
                     interpretation that furthers rather than obstructs the document's purpose
                     should be favored."). Thus, we decline to read into the statute a
                     requirement that an "authorized" person have express permission from the
                     victim to act on the victim's behalf. Instead we agree with the district court
                     that when the victim has been murdered, a person who discovers the
                     victim's body is "authorized" within the meaning of NRS 171.083(1) to
                     report the crime on the victim's behalf.2 This interpretation both comports
                     with the plain language of the statute and avoids unreasonable results.
                               Next, as to NRS 171.083(1)s phrase "files with a law
                     enforcement officer a written report concerning the sexual assault," we
                     conclude that the language is ambiguous. It can be interpreted as either
                     requiring the authorized person to create a written report alleging sexual



                           2The  parties arguments on appeal regarding the meaning of
                     "authorized" focus only on whether the victim's son and friend were
                     "authorize& persons. We do not address whether the investigating officer
                     who wrote the police report concerning the sexual assault, or the coroner
                     who wrote the autopsy report, were "authorized" within the meaning of NRS
                     171.083(1), as the district court did not make such a finding and the parties
                     provide no argument on it.
SUPREME COURT
        Of
    NEVADA
                                                          6
(0) 1947A .10100.


    : - • "ft:   •
assault and file it with the police, or as requiring the authorized person to
assist the police in writing and filing a report concerning the sexual assault.
The former interpretation, which is proposed by Ramos, would require the
authorized person to have knowledge of a sexual assault and report it in
writing to law enforcement. Under this interpretation, if the victim is found
murdered and it is not readily apparent to the person who finds the victim's
body that he or she has been sexually assaulted, NRS 171.083(1) would not
apply even if a law enforcement officer promptly files a written report about
the sexual assault. We conclude that this interpretation fails to effectuate
the Legislatures intent in enacting the statute. The legislative history
indicates that the statute was intended to encourage the memorialization
of sexual assault allegations as soon after the offense as practical so that an
efficient and timely prosecution could occur and frivolous, vindictive, or
false allegations could be avoided or deterred. See Hearing on A.B. 97
Before the S. Judiciary Comm., 69th Leg. (Nev., Apr. 22, 1997) (recognizing
that one concern behind the statute of limitations is the difficulty in
obtaining witnesses and prosecuting an offense after a certain time period,
and thus the statutory exception was intended to "encourage authorities
and victims to come forward" and promptly report a sexual assault so that
it could be better prosecuted); Hearing on A.13. 97 Before the S. Judiciary
Comm., 69th Leg. (Nev., May 19, 1997) ("Under the proposed
amendment . . . the statute of limitations is tolled indefinitely as long as the
complaint is reported within a certain time frame.").
            It is clear to us that the Legislature intended the statutory time
limitation on sexual assault to be removed as long as there was a written
report of the allegations. Thus, construing the statute consistent with
reason and public policy, we interpret it as allowing for the authorized



                                       7
                       person to assist the police in causing a written report to be filed. Here, the
                       victim's son and friend both reported her murder to the police, with the
                       friend submitting a written statement. Though neither the son nor the
                       friend knew of or reported the sexual assault, an investigating police officer
                       filed a written report several weeks later entitled "Murder with Deadly
                       Weapon/Sexual Assault," detailing the autopsy results and the medical
                       examiner's opinion that the victim had been sexually assaulted. We
                       conclude that this written report documenting the sexual assault satisfies
                       NRS 171.083s written report requirement. Therefore, the district court
                       correctly found that NRS 171.083 applied and did not err by denying
                       Ramos's motion to dismiss.3


                                   We conclude that, under the circumstances here—where a
                       victim was sexually assaulted and murdered, the individuals who
                       discovered the victim's body notified the police, and law enforcement filed a
                       written report detailing the sexual assault within the applicable limitations




                             3Ramos    also argues that (1) the district court erred in allowing the
                       State to amend the information to include the sexual assault charge,
                       (2) there was insufficient evidence to support the convictions, (3) his
                       statements to the police should have been suppressed, (4) the district court
                       erred in admitting testimony and a report from an unavailable witness,
                       (5) the district court erred in denying his motion to dismiss for failure to
                       collect evidence, (6) the district court erred in denying his motion to strike
                       a sentence of life without the possibility of parole, and (7) cumulative error
                       requires reversal. We have considered each of these arguments and
                       conclude that none warrants relief.
SUPREME COURT
        OF
     NEVADA
                                                             8
(0) 1947A    AttigY.
                period—the requirements of NRS 171.083(1) were satisfied such that no
                statutory time limit on commencing prosecution applied to the sexual
                assault charge. Accordingly, we affirm the judgment of conviction.




                                                  Silver


                We concur:



                Parraguirre


                       A•at.at-0
                Stiglich




SUPREME COURT
         OF
      NEVADA
                                                    9
(0) I 947A